SMITH, Justice.
The Gulf Refining Company undertook to fully equip an automobile service station at Main avenue and Cypress street, in the city of San Antonio, for the use of E. I. Burns in distributing the products — oil, gas, and the like — of the refining company, which engaged the Speeia Plumbing & Hardware Company, a partnership, to install such equipment. The Speeia Company put in the improvements in accordance with the plans and specifications furnished it by the Gulf Company, but it transpired that the equipment so placed was not workable, requiring its rearrangement The local manager and local agent of the Gulf Company, working together and alternately, •as in the case of the original employment of the Speeia Company, procured the latter to proceed and reconstruct the improvements under the modified specifications, at an admitted expense of $136. The Gulf Company ■afterwards repudiated the obligation, and resisted the Speeia Company’s cross-action thereon. The trial court, without the intervention of a jury, 'denied recovery to the :Specia Company, which has appealed.
The trial court erred. The record shows conclusively, so that reasonable minds cannot differ thereon, that appellant made the original improvements in accordance with its contract with appellee, and reconstructed the same at the instance of appellee, upon the latter’s well-implied promise to pay therefor. Appellant was therefore entitled! to recover of appellee on that promise.
The judgment will be reversed, but, as the case may be susceptible of further proof, the cause will be remanded for another trial.
Reversed and remanded.